Exhibit 32.2 Certification of Principal Accounting Officer I, J. Michael Anderson, Senior Vice President—Chief Financial Officer, of Layne Christensen Company, do hereby certify in accordance with 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (a) the Company’s Annual Report on Form 10-K for the annual period ended January31, 2017, which this certification accompanies, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) the information contained in the Company’s Annual Report on Form 10-K for the annual period ended January31, 2017, which this certification accompanies, fairly presents, in all material aspects, the financial condition and results of operations of the Company. Dated: April10, 2017 /s/ J. Michael Anderson J. Michael Anderson Senior Vice President—Chief Financial Officer
